DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is issued in response to application, 16/434,768, filed on 6/7/2019, and the preliminary amendment, filed on 12/13/2019.
Claim(s) 1-3 is/are pending.

Priority
Acknowledgement is made of applicant’s claim for domestic priority based on the application being a continuation of U.S. non-provisional application, 15/196,117, filed on 6/29/2016.

Information Disclosure Statement
The information disclosure statement(s) (IDS), submitted on 6/7/2019, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Response to Amendments
Applicant’s amendment to the title in the preliminary amendment, filed on 12/13/2019, has been accepted.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-3 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US 10,409,824 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because they contain similar subject matter.  That is, all the limitation of the instant application are contained in the ‘824 patent.
U.S. Patent: 10,409,824
Application: 16/434,768
1.  A cognitive proximate recommendation method including a database, the cognitive proximate recommendation method comprising:

identifying a requested item based on a user request;

first extracting a requested feature and a requested value of the requested feature for the requested item; and

returning a return item from a plurality of return items stored in the database by:



third extracting a return value of the return feature; and

calculating a proximal distance between the return value for each of the plurality of return items and the requested value of the requested item,

wherein the returning returns a ranked list of the plurality of return items ranked in order of the proximal distance,

wherein the first extracting extracts a plurality of requested features and a requested value for each of the plurality of requested features based on the user request,

wherein the second extracting further extracts a plurality of return features for each return item corresponding to the requested feature of the requested item,

sorting the plurality of return features based on a learned weight from a user selection of the return item from the ranked list for each of the first extracted plurality of requested features such that the calculating calculates the proximal distance based on the learned weight,

wherein the returning returns an updated ranked list based on the learned weight, and

wherein the updated ranked list further includes inter-relationships that are defined by defining a primary value of each of the requested items and the return feature corresponding to the requested feature or anchor value for each of the requested items and the return feature corresponding to the requested feature.

13.  Same as 1.

17.  Same as 1.
A cognitive proximate recommendation method including a database, the cognitive proximate recommendation method comprising:




first extracting the requested feature and a requested value of the requested feature for a requested item; and

returning a return item from a plurality of return items stored in the database and returning a ranked list of the plurality of return items,







































wherein the ranked list further includes inter-relationships that are defined by defining a primary value of each of the requested items and the return feature corresponding to the requested feature or anchor value for each of the requested items and the return feature corresponding to the requested feature.

2.  Same as 1.

3.  Same as 1.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) first extracting the requested feature and a requested value of the requested feature for a requested item; and returning a return item from a plurality of return items stored in the database and returning a ranked list of the plurality of return items, wherein the ranked list further includes inter-relationships that are defined by defining a primary value of each of the requested items and the return feature corresponding to the requested feature or anchor value for each of the requested items and the return feature corresponding to the requested feature.
The limitation of first extracting the requested feature and a requested value of the requested feature for a requested item, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind.

The limitation of returning a return item from a plurality of return items stored in the database and returning a ranked list of the plurality of return items, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, nothing in the claim element precludes the step from practically being performed in the mind.
The limitation of wherein the ranked list further includes inter-relationships that are defined by defining a primary value of each of the requested items and the return feature corresponding to the requested feature or anchor value for each of the requested items and the return feature corresponding to the requested feature, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application.  In claim 2, the claim recites a non-transitory computer-readable recording medium and a database.  The non-transitory computer-readable recording medium and database are recited at a high level of generality and 
This judicial exception is not integrated into a practical application.  In claim 3, the claim recites a database, a processor and a memory.  The database, processor and memory are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer, see MPEP 2106.05(f).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bilenko et al., US 2009/0171867 A1 (hereinafter “Bilenko”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-3
Bilenko discloses a cognitive proximate recommendation method including a database (Bilenko, [0024], see database system), the cognitive proximate recommendation method comprising:
first extracting the requested feature and a requested value of the requested feature for a requested item (Bilenko, [0039], see taking into account various features of searchable digital items and where searching returns results based on relevance, which is determined by how closely features match [i.e., requested value]); and
returning a return item from a plurality of return items stored in the database and returning a ranked list of the plurality of return items (Bilenko, [0035], see performing searched for digital items; Bilenko, [0039], see taking into account various features of searchable digital items including ranking and see weights assigned to features [i.e., ranked list]),
wherein the ranked list further includes inter-relationships that are defined by defining a primary value of each of the requested items and the return feature corresponding to the requested feature or anchor value for each of the requested items and the return feature corresponding to the requested feature (Bilenko, [0039], see ranking derived from a link structure (e.g., page rank of a digital item), a rank of a domain that includes the digital item, a popularity of the digital item among search engine results, a number of words in a digital item, color spectrums of images in a digital item, etc. [i.e., inter-relationships defined by defining a primary value of each of the requested items]; Note: “inter-relationships that are defined by defining a primary of each of the requested items” can be broadly interpreted).
Claim(s) 2 and 3 recite(s) similar limitations to claim 1 and is/are rejected under the same rationale.
With respect to claim 2, Bilenko discloses a non-transitory computer-readable recording medium (Bilenko, [0053], see memory) recording a cognitive proximate recommendation program including a database (Bilenko, [0024], see database system).
 cognitive proximate recommendation system, the cognitive proximate recommendation system comprising:
a database (Bilenko, [0024], see database system);
a processor (Bilenko, [0053], see processor); and
a memory (Bilenko, [0053], see memory).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Agarwal et al. for computational query modeling and action selection;
– Bahl for concept identifier recommendation system;
– Baker et al. for crowdchunk system for searching summaries;
– Balasia et al. for online information, employment, social and other capability search, matching and ranking;
– Bowman et al. for identifying items relevant to a current query based on items accessed in connection with similar queries;
– Chen et al. for clock noise characterization model;
– Chen et al. for discovering object pathways in a camera network;
– Datta et al. for image ranking based on attribute correlation;
– Kanungo et al. for ranking search results using click-based data;
– McAllister et al. for ranking search results and recommendations;
– Phillips et al. for forecasting using interpolation modeling;
– Sinha et al. for searching for information within social networks;

– Tseng et al. for providing context relevant search for a user based on location and social information; and
– Zhang et al. for search method.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396.  The examiner can normally be reached on M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152
Date: May 17, 2021

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152